916 F.2d 714
Willis (Winston E.), Willis Companies, University CircleProperties Development, Inc., Euclid Loan &Department Store, Big Daddy's Equip.Co., New Orleans Restaurant,The Bedroom Loungev.City of Cleveland, Voinovich (George), Kemp (Jack), U.S.Dept. of Housing & Urban Dev., Forbes (George), City ofCleveland Law Dept., Community Dev. Agency of City ofCleveland, Gaines (Clarence), First Bank National Association
NOS. 89-3834, 89-3838
United States Court of Appeals,Sixth Circuit.
OCT 15, 1990
Appeal From:  N.D.Ohio

1
AFFIRMED.